*1003The opinion of the court was delivered by
Poché, J.
This action is on a policy of insurance on a sugar-house, which was totally destroyed by fire on January 4, 1887. The amount of insurance was $10,000, and the amount claimed is $8,802 84, as the proportion due by the defendant ; there being insurance on the same property in another company.
Plaintiffs appeal from a judgment which rejected their demand in full. The defense on appeal presents .three points, which are all three predicated on the following stipulations contained in the fifth, of certain conditions appended to the policj’'.
“ This policy shall become void, in case the assured shall have made any false representation, or concealed any fact material to the risk, * * * or in case the risk insured against be increased by any means whatever without the insured giving notice to the company and obtaining the written consent therefor endorsed on said policy.”
The grounds of defense are:
1st. That the building insured was described by the insured as “his brick shingled sugar-house and purgeries,” when in fact one of the purgeries was a two-story frame structure.
2nd. That without giving notice to the company, and without its knowledge or consent, the insured tore down and completely demolished a large portion of the sugar-house, which he rebuilt, making a new sugar-house, of new and different materials; that he destroyed the boiler-sheds, building new ones in their stead in a different place, and that he increased the size of the cane-slied. by some eigty feet in length, which works were not ordinary repairs, but new constructions, during the making of which, from the 8th of August to the 6th of October, 1886, the buildings were placed, and remained, under the control of numerous workmen, thereby materially increasing the risk insured against.
3rd. That without the knowledge or consent of the company, the insured converted the two-story frame structure described as a “purgery” into a sleeping apartment, in which was erected a stove, the pipe of which passed through the side or window of said building, in which sugar-house hands slept, and in which the fire alleged to have damaged the sugar-house originated, thus changing the use of said purgery in violation of a stipulation in section 5 above referred to, in which it was covenanted that the premises should not- be occupied or irsed for any other purpose than that stated in the policy. The policj was issued to Adolph Meyer, the owner of the property, and purported to cover the following risks: “3000 on his brick shingled sugar-house and purgeries; *1004$4250 on his vacuum pans; $500 on his other machinery ancl appurtenances, exclusive of pumps, tanks and mill, pro rata, contained in above described buildings; $250 on his boiler-sheds; $2000 on his boilers while contained therein.”
1.
On the first ground of defence, it is in proof, and it is not denied by plaintiffs, that one of the purgeries was a wooden structure; but tbe question for discussion is to ascertain whether the insured had represented it as built of brick.
Our construction of the language used as hereinabove transcribed does not justify such a conclusion. In quoting the words, “bride shingled sugar-house and purgeries," defendant’s counsel inadvertently, but invariably puts a comma between the words “brick” and “shingled;” and thus punctuated, the sentence might be construed as’ meaning a “brick and shingled sugar-house” and “ briele piergeries.” Rut there is no such punctuation either in the application for insurance, or in the policy itself, which is before us in its original form.
And besides, in the item referring to the insurance on machinery and appurtenanees, the policy contains the statement that the same “are contained in above described buildings.”
The use of the word “buildings” in the plural, in referring to the “ brick shingled sugar house and purgeries, ” shows clearly'to our minds that the parties did not consider the “ sugar house” and the “purgeries” as a unit or as a single entity, forming together but one object or building, and thus as all covered by, or included in, the same description.
And in point of fact the diagram of the insured buildings shows that the two side purgeries as described were merely wings of the main building. The evidence shows, as all persons familiar with the peculiar construction of sugar houses know, that purgeries are not usually considered as parts of the sugar house proper, from which they are generally separated by a wall or other partition. A purgery is a room in which hogsheads full of sugar are placed in a standing or upright position for the purpose of being drained. To drain sugar is to separate the molasses contained in all sugars cooked or boiled in open kettles from the sugar itself. Through small holes or apertures made at the bottom of the hogshead, large enough for a liquid to run through, but nob large enough to pass sugar or solid matter, the molasses run into a reservoir, usually of cemented brick, over which the hogsheads, containing sugar, are placed on beams or rafters laid on the brick walls of the reservoir at a short distance from each other.
These buildings or apartments are not usually built as staunch as those *1005portious of tlie sugar house which are .specially devoted to the extraction of the .juice from the cane, and to the boiling of it into sugar; and hence they are generally less exposed to destruction either from fire or from boiler explosions, as they are remote from places where intense Are is handled or tised and steam generated.
Hence it is that “purgeries” are usually mentioned as separate appurtenances in descriptions of sugar houses, especially in contracts of insurance, and for that reason tlie insured in this case, and the company itself, make a distinct and a separate mention of them. From all of which we conclude that the insured did not intend to represent, and the insurer did not understand, them to be described as brick structures.
Hence the case does not fall within the effect of the rule invoked by defendant’s counsel, as settled by the case of Chase vs. Hamilton Ins. Co., 20 N. Y. Reports, p. 52, in which it was held that tlie description of a “stone dwelling house” included the wooden kitchen, and that the latter should have been specially mentioned to avoid the effect of misrepresentation.
If even we had felt a doubt as to the correctness of our construction of the language used by the insured, and had hence concluded that the language was ambiguous, wo should have reached the same result, under the guidance of the wise rule culled from judicial inteipretations of similar language, and formulated by Mr. May in his valuable work on insurance.
Speaking of insurance contracts he says : “Having indemnity for its object, the contract is to be construed liberally to that end, and it is presumably the intention of the insurer that the insured shall understand that in case of loss he is to be protected to the full extent which any fair interpretation will give. The spirit of the rule is, that where two interpretations equally fair may be given, that which gives the greater indemnity shall prevail. ” May oil Insurance, sec, 174, p. 203.
We are, therefore, clear in our conviction that the policy was not avoided by any alleged misrepresentation on the part of the insured.
II.
On the second point of discussion the record shows that very extensive repairs and radical changes were made in, to and around the sugar house, and that for the purpose oí making the same, large numbers of workmen were employed about the buildings from the beginning of August to the middle of October, 1886.
A portion of the sugar house property, about 100 feet in length by 47 *1006feet in width, was entirely replaced by a new structure of the same dimensions; the former boiler sheds, one of which was on either side of the sugar house, were torn down; and all the boilers wore concentrated on one and the same side and covered by a single shed. The cane shed was enlarged by 80 feet, and a portion of the former shed was enclosed by planks and converted into a mill and engine room.
The entire roof of the whole sugar house, including all accessory buildings, was renovated and altered from a shingle to a corrugated iron roof. The condition in the policy did not forbid repairs per se, but only incidentally in so far as they might tend to increase the risk. The repairs, alterations and reconstruction were made during the summer months, when the building was vacant and unoccupied or used for no purpose incident to the ordinary use of a sugar house. They were made at a time when no fires are needed or used for warming purposes ; and the whole labor and operations were throughout carried on under the supervision of the plantation manager or overseer. Hence we conclude that during that time the risk insured against Was not increased.
Now ast.o the changes and alterations made, we find that far from increasing the risk, they palpably and materially .decreased the same.
We have no hesitation to declare that, in our opinion, the sugar house, after the repairs, alterations and reconstruction complained of had been completed, was a far better risk for insurance against fire than it was at the time when the policy was issued.
An immense area of shingle roofs had made way for corrugated iron roofs, a style of materials thus used on account of its recognized safety, from fire.
Wooden windows and shutters had been replaced by glazed sash.
Old and dangerous boiler sheds had made way to a shingle shed, enclosed and covered with corrugated iron.
And we feel confident that the danger from fire to that portion of the cane 'she'd, which was used for a mill and engine room, had thereby decreased instead of being increased. An open squrce covered with shingle, resting on wooden x>osts, under which cane straw was unavoidably sx>rcnd about; under which work was done by x>romiscuous laborers, and requiring no sx>ocial skill, in close proximity to the engine boilers and to the fire furnaces and opened to winter winds, is certainly a more prominent danger point for fires than the same x>lace, under an iron roof, enclosed by x'lanks, resting on brick foundations, lit irp by means of glazed sash, and under the control of skilled laborers, such as engineers and their assistants. Surely counsel cannot be serious *1007in arguing that such an alteration would increase the. risk of fire insurance.
As to the extension of the cane shed, we hold that the new shed, as it stood on the day of the fire, although larger than it was at the date of insurance, lout with an iron, instead of its former shingle, roof, was less exposed to fire than it was before.
We have carefully .studied all the authorities submitted to us by defendant’s counsel, and we are aware that some decisions are to the effect that an extension of the insured building is considered as an avoidance of the policy.
But we prefer to adopt the views of those courts which hold that the rule is not absolute, and that each case must be tested under its own peculiar circumstances, to be left to and weighed by the jury. May 011 Insurance, sections 222, 223, 224; Jolly’s Administrator vs. Baltimore Equitable Society, reported in Burnett’s Fire Insurance cases, p. 187.
We understand the correct view to he in the construction of insurance contracts, that the insurers must be protected against the recklessness or fradulent. practices of the insured, and that the true intent of both parties, tested in honest purposes and with fair intentions and proper motives on both sides, are to be sought and should be enforced.
We understand that the numerous conditions appended to the policy in this case, and .to insurance contracts generally, and usually printed in such small type, that the best and keenest eyes are needed to decipher them, are intended to screen the company against fraud and deception, hut not to entrap the guileless insured who honestly seeks protection from unforeseen and, above all, unexpected losses by fires, either accidental or incendiary. But surely courts would he recreant to their plainest duty, if defences, resting on such conditions seldom brought home to the insured in any other way than by small print very difficult to read, would meet with favor.
In this very case one of the conditions printed in most diminutive type, is to the effect that the policy is to become void, in case the insured building ‘‘ shall be or become vacant, or unoccupied.” Now, surely everybody, including the insurance company, knows that between the month of March at the latest, and. October, sugar-houses are not used, and "are therefore vacant and unoccupied. And yet such a clause was left in tins contract. It is hardly to be supposed that if this sugar-house liad been burned at any time between these months, snob a defence could have prevailed.
In view of such transactions wo somewhat share the indignation felt by the Supreme Court of Illinois, when it said: “Such conditions, *1008printed, as they usually are, in the smallest type, and read with great difficulty, are hut traps when the attention is not called to them.” 62 Ill. 460, Jones vs. Insurance Company.
III.
There is no more force in the third contention of the defendant, which is to the effect that the risk was increased ky converting and using one of the buildings described as a purgery as a sleeping apartment for sugar-house employes, with the luxury of a stove.
It is in proof, and it appears from the application of the insured, that the sugar-house was worked exclusively by steam, and that vacuum pans were used in boiling the sugar.
Now it is well known, as is shown by the evidence, that in such sugar-houses purgeries are not used as such, the sugar being drained by means of centrifugals. Hence it follows that in the present case the word “purgeries ” was simply used as descriptive, and not as a representation that the buildings described as “purgeries” were absolutely to be used as such.
It is in proof that the three apartments named “ purgeries” had been originally built for such purpose, but that such use thereof had been abandoned long before the date of this insurance.
Blit, be that as it may, it is in proof that in many sugar-houses, and particularly in the one now under discussion, in the vacant loft above the purgery proper, sleeping commodities were adapted for sugar-house hands, who do night work, some of whom are awaked at midnight, others retiring for rest at that time.
The evidence shows that such use of one of the so-called purgeries had prevailed for several years before the lire, and that the obnoxious stove had been placed, therein since the year 1882. After a thorough review of the many defences very ably discussed by counsel for the defendant, we reach the conclusion that the case is with plaintiffs, and that they are entitled to recover on their policy.
■But we are in accord with defendant’s counsel that the amount of their claim is not supported for more than $6556.
His calculations on that point are correct, and they find ample sanction in the evidence which it is unnecessary to detail in this opinion.
It is, therefore, ordered that the judgment appealed from be annulled, avoided and reversed; and it is now ordered, adjudged and decreed that plaintiffs do have and recover judgment against the defendant company in the sum of six thousand five hundred and ftfty-six dollars, with legal interest from January 4, 1887, until paid, and for costs of suit in both courts.